            Case 5:21-mj-00060-CHW Document 6 Filed 07/09/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION

UNITED STATES OF AMERICA                     :
                                             :
v.                                           :        File No. 5:21-mj-60 (CHW)
                                             :
TORREY JOHNNY LEE                            :
WASHINGTON,                                  :        Charging District’s Case No:
                                             :        6:20-cr-1 (S.D.Ga.)
       Defendant.                            :


                AMENDED ORDER OF REMOVAL TO ANOTHER DISTRICT

         The above-named defendant is charged in an indictment with a violation of provisions of
 federal criminal law, alleged to have been committed in the Southern District of Georgia.

        At a hearing under provisions of Rule 5(c)(3) of the Federal Rules of Criminal Procedure,
 the Government produced the arrest warrant and the Defendant waived the right to an identity
 hearing, admitting that he was the person named in the indictment.

        Defendant was represented by appointed counsel at the initial appearance and will be
 requesting appointed counsel in the district of prosecution.

       Following a hearing on the Government’s motion for detention, an order of detention was
 entered. Defendant has waived a preliminary hearing.

          ACCORDINGLY, the defendant is ordered REMOVED to the district of prosecution, and
 the United States Marshal (or such other authorized agency) is COMMANDED to take custody of
 the Defendant and transport him with a certified copy of this commitment WITHOUT DELAY to
 the district of prosecution and there deliver the Defendant to the United States Marshal for that
 district or to some other officer authorized to receive him, all proceedings required by Rule 5 of the
 Federal Rules of Criminal Procedure having been completed. The Clerk of this Court shall
 promptly transmit the papers in this case to Clerk of Court for the district of prosecution.

        SO ORDERED AND DIRECTED, this 9th day of JULY, 2021.



                                                 s/ Charles H. Weigle
                                                 Charles H. Weigle
                                                 United States Magistrate Judge
